772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRANK L. HOOK, PETITIONER-APPELLANT,v.HARRY J. BERKEMER, FRANKLIN COUNTY SHERIFF, RESPONDENT-APPELLEE.
NO. 84-3979
United States Court of Appeals, Sixth Circuit.
8/2/85

S.D.Ohio, 606 F.Supp. 73
VACATED AND REMANDED
ORDER
BEFORE:  ENGEL, JONES and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss and supplemental motion to dismiss this habeas corpus action.  The appellant has failed to respond thereto.


2
It appears that appellant initiated this habeas corpus to challenge the constitutionality of his conviction.  While on appeal in this Court, a new trial was granted by the Franklin County Common Pleas Court.  He was retried and convicted.  This habeas corpus action seeking relief from his original conviction is moot.  Lowe v. Duckworth, 663 F.2d 42 (7th Cir. 1981); Sloan v. State of Texas, 469 F.2d 677 (5th Cir. 1972); McLain v. Beto, 458 F.2d 503 (5th Cir. 1972), cert. denied, 409 U.S. 979 (1972).


3
It is ORDERED that the motion to dismiss be granted and the judgment be vacated and the case remanded to the district court with instructions to dismiss as moot.